 



EXHIBIT 10.2

STOCK UNIT AGREEMENT
pursuant to
THE RYLAND GROUP, INC.
2005 EQUITY INCENTIVE PLAN

     AGREEMENT, dated ____________, between The Ryland Group, Inc. (the
“Corporation”), and ____________ (the “Executive”).

     NOW, THEREFORE, the Corporation and the Executive agree as follows:

     1. Grant of Stock Units.

          The Corporation grants to the Executive an Award of ______ Stock Units
pursuant to Section 6 of the 2005 Equity Incentive Plan (the “Plan”) unless the
Corporation’s return on equity (ROE) for the year ended December 31, 20__ is
less than 60% of the 10-year median ROE of the Fortune 500 industrial companies
for the 10-year period ending with the 2004 calendar year, in which event the
stock unit grant is forfeited.

The Corporation’s ROE is the Corporation’s consolidated net earnings after taxes
and extraordinary items and before the payment of dividends on the Corporation’s
common stock divided by the Corporation’s beginning stockholders’ equity during
such fiscal year period, all of which is determined under generally accepted
accounting principles on a basis consistent with the Corporation’s audited
consolidated financial statements.

     2. Vesting of Stock Units.

          The Stock Units granted in paragraph 1 of this Agreement become vested
and payable in accordance with the following vesting schedule:

      VESTING DATE   VESTING   ______ Stock Units   ______ Stock Units   ______
Stock Units

If the Executive terminates employment with the Corporation for any reason prior
to any Vesting Date, all non-vested Stock Units are immediately forfeited and
cancelled. Notwithstanding the foregoing, all unvested Stock Units shall vest
and be paid by the Corporation to the Executive in accordance with paragraph 3
below upon the occurrence of a Change of Control (as defined below).

A “Change of Control” shall take place on the date of the earlier to occur of
any of the following events:

     a. The acquisition by any person other than the Corporation or any employee
benefit plan of the Corporation, or more than one person acting as a group,
together with stock held by such person or group, of beneficial ownership of
more than 50% of the total fair market value or total voting power of the
Corporation’s then outstanding voting securities;

 



--------------------------------------------------------------------------------



 



     b. Any one person or more than one person acting as a group acquires, or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or group, beneficial ownership of 35% or more of the
total voting power of the Corporation’s then outstanding voting securities;

     c. A majority of the members of the Corporation’s Board of Directors is
replaced during any 12-month period by Directors whose appointment or election
is not endorsed or approved by a majority of the members of the Board of
Directors who were members of the Board of Directors prior to the initiation of
the replacement; or

     d. Any one person or more than one person acting as a group acquires, or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or group, assets of the Corporation that have a total
gross fair market value of 40% or more of the total gross fair market value of
all of the assets of the Corporation immediately prior to the initiation of the
acquisition.

     3. Payment of Stock Units.

          Upon the vesting of Stock Units in accordance with this Agreement, the
number of Stock Units which become vested are paid to the Executive in an equal
number of shares of Common Stock of the Corporation and, upon payment, the
vested and paid Stock Units are automatically deemed fully paid and cancelled.

     4. Cash Dividend Equivalents.

          On each cash dividend payment date with respect to Common Stock, the
Executive shall receive a cash dividend equivalent payment equal to the product
of (i) the per-share cash dividend amount payable with respect to each share of
Common Stock on that date and (ii) the total number of Stock Units which have
not been vested, paid or cancelled as of the record date corresponding to such
dividend payment date.

     5. Delivery of Stock Certificates.

          The stock certificate for shares of Common Stock issued to the
Executive in payment of any vested Stock Units shall be delivered to the
Executive on the applicable Vesting Date.

     6. Tax Matters.

          If any taxes, including income taxes or withholding taxes, result or
become due and payable as a result of the Stock Units, including the grant,
vesting and payment of the Stock Units to the Executive, the Executive agrees
that the Corporation may withhold, as applicable, any federal, state or local
taxes at such time and upon such terms and conditions as required by law or
determined by the Corporation.

     7. Rights of Executive With Respect to Stock Units.

          The Executive shall have no rights as a stockholder with respect to
any Stock Unit or any share of Common Stock to be issued with respect to any
Stock Unit until the date of vesting and payment. The Executive’s rights with
respect to Stock Units shall be the rights of a

2



--------------------------------------------------------------------------------



 



general unsecured creditor of the Corporation until the Stock Units vest and
shares of Common Stock are actually issued to the Executive.

     8. Adjustments.

          The number of Stock Units shall automatically adjust in accordance
with, and be consistent with, the terms of any stock dividend, stock split,
combination or similar transaction.

     9. Dispute Resolution.

          Either the Executive or the Corporation may elect to have any good
faith dispute or controversy arising under or in connection with this Agreement
settled by arbitration by providing written notice of such election to the other
party specifying the nature of the dispute to be arbitrated. If arbitration is
selected, such proceeding shall be conducted before a panel of three arbitrators
sitting in a location agreed to by the Corporation and the Executive within 50
miles from the location of the Executive’s principal place of employment in
accordance with the rules of the American Arbitration Association. Judgment may
be entered on the award of or decision made by the arbitrators in any court
having competent jurisdiction. To the extent that the Executive prevails in any
litigation or arbitration seeking to enforce the provisions of this Agreement,
the Executive is entitled to reimbursement by the Corporation of all expenses of
such litigation or arbitration, including any legal fees and expenses and any
costs and disbursements.

     10. Stock Units Subject to Terms and Conditions of the Plan.

          The Stock Units and all shares of Common Stock issued with respect to
Stock Units are subject to the terms and conditions of the Plan, which are
incorporated herein by this reference. This Agreement is subject to the terms of
the Plan, and wherever any conflict may arise between the terms of this
Agreement and the terms of the Plan, the terms of the Plan shall control.

The Corporation agrees by offering this grant of Stock Units and the Executive
agrees by acceptance of this grant of Stock Units that the terms, conditions and
provisions of this Agreement and the Plan shall determine the rights and
obligations of the Corporation and the Executive in connection with this grant
of Stock Units.

            THE RYLAND GROUP, INC.
 
      By:           R. Chad Dreier       Chairman, President and Chief Executive
Officer     

3